CLARK, C. J. and DOUGLAS, J., dissenting.
This action was brought by the plaintiff to recover of the defendant damages for its negligent failure to deliver a telegram. In the complaint it is alleged that the plaintiff agreed with a man by the name of Swaim, a licensed distiller of whiskey, to pay the revenue tax on a certain lot of whiskey which had been distilled by and belonged to Swaim, and that the plaintiff had sent Foote to Statesville to buy the stamps; that after Foote had gone to Statesville to procure the stamps the plaintiff learned of some irregularities connected with the whiskey, and in consequence thereof delivered to the defendant's agent at Roaring River, N.C. a telegram to J. A. Cooper in the following words: "Tell A. v. Foote if he has not had the stamps issued for J. M. Swaim, not to have it done." That the telegram was kept at the receiving station, through the negligence of the operator there, and did not reach the sendee at Statesville until after Foote had bought the stamps; that the whiskey was "spirited away" — stolen — and the stamps (542) were useless. By consent of the parties it was agreed that his Honor should hear the testimony, find the facts, and adjudge the rights of the parties. Upon the evidence his Honor found the following to be the facts:
1. That on 24 May, 1900, one Swaim was the owner of a lot of distilled spirits which was in a Government warehouse, which had not been stamped as required by law.
2. The plaintiff Salmons had no interest whatever in said spirits, and Swaim, the owner, was a Government distiller.
3. Swaim came to plaintiff and asked him for the money with which to pay the taxes due the Government on the said spirits, and plaintiff *Page 422 
agreed to let him have the sum of $203.61 for that purpose, and the said Swaim was to repay the said amount as soon as he could sell the spirits after it had been stamped. Swaim had agreed to sell the spirits to one Sowers. A man by the name of Foote was going to Charlotte, and on his return was to stop at Statesville on some business. Statesville is the stamp office for this Internal Revenue District. The plaintiff asked Foote if he would take the "withdrawals" down to Statesville and get the stamps for the whiskey. "Withdrawals" are certificates which are presented to the collector, and he thereupon issues the stamps to correspond. Foote consented to do this, and the plaintiff drew his check on the National Bank of Statesville, payable to said Foote, for the said sum of $203.61, and gave it to Foote, to be applied in the purchase of the stamps. Foote was to be in Statesville on 25 May, 1900, at which time he was to purchase the stamps. On the afternoon of the preceding day, to wit, 24 May, 1900, the plaintiff received information that there were irregularities at Swaim's distillery, making the spirits liable to seizure. The plaintiff then went to the telegraph office of the defendant company and asked defendant's operator if he could send a message (543) through to Statesville at once. The plaintiff told the operator that the message was important and to send it off at once, and he said he would do so. So on 24 May, 1900, at 6:48 p. m., the plaintiff delivered to defendant the following message:
To J. A. COOPER,                               24 May, 1900.  Statesville, N.C.
Tell A. V. Foote if he has not had stamps issued for F. M. Swaim, to not have it done.                                             L. J. S.
The charges, 25 cents, on the above message were prepaid. Foote reached home next evening, having purchased the stamps and without having received any message not to make the purchase of the stamps.
4. Swaim went to plaintiff's home and asked him to furnish this money. Plaintiff agreed to do so, and the plaintiff was to loan this money to Swaim, and in accordance with this agreement gave the check to Foote to go to Statesville to buy the stamps for Swaim. At this time the whiskey was in the Government warehouse, but the spirits was "spirited" away about that time and could not be stamped. When spirits once goes into a warehouse it must be stamped.
5. Cooper, the addressee in the telegram, is the president of the bank on which the plaintiff made his check.
6. Cooper, president of the bank, received the telegram at 9:50 a. m. on the morning of 25 May, 1900, after Mr. Foote had gone to the bank the same morning and had Mr. Cooper, the president of the bank and *Page 423 
addressee in the telegram, to certify that plaintiff's check was good, so the internal revenue agent would accept the check in lieu of money.
7. That as soon as Mr. Cooper received the telegram he sent the same at once to Mr. Foote at the revenue office, but it was too late, as the purchase of the stamps had already been made.             (544)
8. If the telegram had been received by Cooper before Foote went to the bank he would have delivered the said telegram to Foote.
(This finding (8) is based upon that part of Cooper's statement to which the defendant objected and excepted in apt time.)
9. The president of the bank, Cooper, certified to Foote's check at 8 a. m. on 25 May, 1900, and the bank opened for business at 9 a. m.
10. Foote did not get any message from Cooper or Salmons.
11. If he had, he would not have purchased the stamps.
(The defendant, in apt time, objected to the testimony of Foote on which this finding is based.)
Upon his findings of fact his Honor adjudged that the defendant was guilty of negligence; that the transaction between Swaim and Salmons amounted, under the undisputed facts, to no more than an agreement to make the loan, which the plaintiff could recall at any time, and there was judgment for the amount paid by Foote for the stamps and the costs.
We are of the opinion that his Honor was in error in his construction of the contract between Salmons and Swaim and in granting judgment against the defendant for the amount of the check. Upon the facts found by his Honor it appears to us that he should have ruled as a matter of law that the transaction between the plaintiff and Swaim was a complete one and that the loan was absolute and unrestricted. Swaim came to the home of the plaintiff to borrow money to buy revenue stamps to be placed on certain whiskey which had been distilled by Swaim. The plaintiff agreed to let him have the money for that purpose on the promise of Swaim to return it after he had sold the whiskey. The   (545) plaintiff then drew his check for the exact amount, payable to Foote, who happened to be going to Statesville, to buy the stamps, and Swaim went home. It made no difference that a check was handed to Foote instead of the money. The plaintiff had agreed to lend Swaim the money to buy the stamps, and, as found by his Honor, in accordance with that agreement, gave the check to Foote to go to Statesville to buy the stamps for him. At that time the whiskey was in the warehouse. From the moment the plaintiff handed the check to Foote, according to the agreement between plaintiff and Swaim, the transaction between the plaintiff and Swaim was closed and Swaim became the debtor to the plaintiff for the amount of the check. If there had been any agreement between the parties that Foote was to buy the stamps and hand them to *Page 424 
the plaintiff, so that the plaintiff could see that they were put upon the barrels of liquor, or, in other words, if there was any evidence going to show that Foote was the agent of the plaintiff, a different view of the matter might be taken; but there was no such evidence. So far as we can see, the plaintiff did not mistrust Swaim. He lent him the money without security, so far as the record shows. When the agreement to lend the money was made there was nothing to be done between Salmons and Swaim; the stamps were to be bought for Swaim, and nothing being said to the contrary in the findings of fact by his Honor, were to be placed by Swaim upon his barrels of whiskey. Under the findings of fact in this case, how can it be doubted that if Foote had abused his trust the plaintiff would not have recovered from Swaim the amount of the check? If so, how can he recover of the defendant? If he could have recovered from the defendant, there is nothing which would keep him from recovering from Swaim also, as we have seen. The defendant, therefore, from this view, owed the plaintiff no duty in reference (546) to the transactions between Swaim and the plaintiff. The judgment should have been against the defendant on account of its negligence in not sending the telegram, for the amount paid by the plaintiff for sending it, and the plaintiff's expenses attendant upon the sending of it.
New trial.